                   Case 3:21-cr-00267-GAG Document 4 Filed 08/04/21 Page 1 of 1

                                       IN THE UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF PUERTO RICO


    SEALED MINUTES OF PROCEEDINGS
                                                                                                   DATE: August 4, 2021


    U.S. Magistrate Judge Marshal A. Morgan                                                AUSA: J.AUCHGER



      UNITED STATES OF AMERICA

      Plaintiff                                                                  Return of Indictment by the Grand Jury
      v.
                                                                                      NEW CASE 21-267 (GAG)
      Sealed Defendant(s) #1, #2, #3
      Defendant (s)




Indictment was filed in open court.

Arraignment to be set upon arrest.



Case is assigned to U.S. District Judge Gustavo A. Gelpi.
NEW CASE:

(      ) This Indictment supersedes Criminal Case No.

( ) The Court granted the government’s oral motion to unseal the Indictment.

(X ) The Court granted the Government’s motion to seal.

( )           Defendant(s) has appeared in Magistrate Case No. ---- This case having been merged, is hereby closed.

(X )          Defendant(s) has/have not appeared in a Magistrate Case.

( ) Defendant(s) is to remain on same conditions of release. This case having been merged, is
        hereby closed.

(     )       Defendant(s) is/are under custody.   Marshal to produce defendant(s).

(X)   As to defendant(s) ALL           (X) warrant of arrest and/or writs to be issued.       Arraignment Hearing to be set
upon arrest.

( ) Defendant(s)                           Clerk to notify: ( ) Defendant     ( ) Sureties.

(         )   Summons to be issued.    ( ) U. S. Marshal or agents are to serve summons.       (    ) Clerk to send summons by mail.


                                                                                           S/ Sulma López-Defilló
                                                                                           Courtroom Deputy Clerk


    Time in Court: 1 minute
